                    Case 1:19-mc-00145-TSC Document 189 Filed 08/12/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            District of Columbia
                                              __________    District of __________


                      Daniel Lewis Lee                         )
                             Plaintiff                         )
                                v.                             )      Case No.     19-mc-0145 (TSC)
                      William Barr et al.                      )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Keith Nelson, Plaintiff                                                                                      .


Date:          08/12/2020                                                              /s/ Brian J. O'Sullivan
                                                                                         Attorney’s signature


                                                                                         Brian J. O'Sullivan
                                                                                     Printed name and bar number
                                                                                 590 Madison Avenue, 20th Floor
                                                                                      New York, NY 10022


                                                                                               Address

                                                                                      bosullivan@crowell.com
                                                                                            E-mail address

                                                                                          (212) 803-4056
                                                                                          Telephone number

                                                                                          (212) 223-4134
                                                                                             FAX number
